Citation Nr: 0702553	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-03 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and G.M.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel
INTRODUCTION

The veteran had active service from February 1968 until 
February 1972.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri and a December 2004 rating decision of the VA RO in 
Lincoln, Nebraska.

In February 2006, a videoconference hearing was held before 
the undersigned and a transcript of this hearing is of 
record.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss has been linked to 
noise exposure in service.

2.  The competent clinical evidence of record demonstrates 
that tinnitus was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
April 2004 and October 2004 letters from the RO to the 
appellant.  These letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ.  

The Board observes that the above letters did not provide the 
veteran with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal per Dingess.  Nevertheless, despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board, in granting service connection for the 
bilateral hearing loss disability at issue, finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision because the AOJ will be responsible for 
addressing any notice defect with respect to the rating and 
effective dates elements when effectuating the award.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (finding that 
where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Moreover, while notice was not provided in the 
above notice letters, or in any other correspondence, that a 
disability rating and effective date would be assigned in the 
event of award of the benefits sought, this omission is not 
prejudicial to the veteran.  Indeed, because the veteran's 
claim of service connection for tinnitus is denied in the 
instant decision, VA's failure to provide notice as to the 
assignment of a disability rating and/or effective date has 
no adverse impact on the veteran.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims, including testimony at a 
February 2006 videoconference before the undersigned.  The 
Board has carefully reviewed his statements and testimony and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained. 

Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).   

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss or 
tinnitus, as an organic disease of the nervous system, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2006).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

I.  Service connection- bilateral hearing loss

The veteran asserts that service connection is warranted for 
a bilateral hearing loss disability.  The first question for 
consideration in evaluating a nonpresumptive direct service 
connection claim is whether the competent evidence 
demonstrates a current disability.  The Board notes that 
audiograms from a February 2004 VA audiology consult and the 
June 2004 VA examination establish that the veteran has a 
current hearing loss disability for VA purposes per 38 C.F.R. 
§ 3.385.  Based on this evidence, the first element of a 
service connection claim is therefore satisfied.

Regarding an in-service incurrence, the report of clinical 
examination of the veteran on entrance into service in 
October 1967 contains audiometric findings which do not 
demonstrate hearing loss, in either ear, as defined by 
Hensley, on entrance into service.  The October 1967 
audiometric test revealed that the hearing threshold levels 
in decibels in each ear were -5 (10), -5 (5), -5 (5), -5 (5), 
-5 (0) at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  (Prior to November 1967, the service 
department reported audiometric test results under American 
Standard Associates (ASA) values.  The Department of Defense 
adopted the International Standards Organization (ISO) values 
in November 1967.  In July 1966, the VA adopted the ISO 
standard, which is the standard applied in 38 C.F.R. 
§ 3.385.  The figures in parentheses represent the conversion 
from the ASA to the ISO values.)  Significantly, however, the 
service medical records reveal that the veteran had hearing 
loss, as defined by Hensley, on an examination with 
audiometric findings prior to separation from service.  

After the entrance examination, the veteran had two other 
examinations with audiometric findings.  The first 
examination in October 1968 revealed the relevant pure tone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
15
10
10
10
15

The second examination in December 1971 revealed the relevant 
pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
0
20
15
LEFT
30
20
10
5
15

The Board also notes that the service medical records reveal 
that the veteran had a left ear infection in March 1968.  The 
veteran's January 1972 clinical separation examination did 
not contain audiometric data.  A whisper voice test was used 
and the recorded score for the veteran was 15/15, 
bilaterally.  

In terms of an in-service injury, it is also conceded that 
the veteran was exposed to acoustic trauma in service.  The 
veteran claims, including during testimony at the February 
2006 videoconference hearing, that he was exposed to air 
hammers and the sound from running aircraft during service.  
The Board observes that the veteran's DD Form 214 indicates 
that while in the Navy, the veteran's specialty was listed as 
"AMS-8324," which is an aircraft maintenance technician.  
As such, the Board finds that the veteran's contention that 
he was exposed to acoustic trauma of tool and aircraft noise 
is consistent with the circumstances of his military service.  
38 U.S.C.A. § 1154(a) (West 2002) (stating that consideration 
shall be given to the places, types, and circumstances of 
such veteran's service as shown by such veteran's service 
record, the official history of each organization in which 
such veteran served, such veteran's medical records, and all 
pertinent medical and lay evidence).

The first post-service showing of a hearing loss disability 
for VA purposes was a July 1988 private audiogram.  This 
audiological examination revealed the relevant pure tone 
thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
15
40
50
45
LEFT
10
5
5
50
50

The Board notes that all subsequent audiograms of record from 
October 1989 to June 2004 demonstrate a hearing loss 
disability for VA purposes, including the February 2004 VA 
consult and the June 2004 VA examination.  The Board notes 
that the record also demonstrates that the veteran's post-
service occupation in manufacturing has exposed him to 
acoustic trauma.  However, the Board finds that post-service 
acoustic trauma does not negate in-service acoustic trauma.

In regard to a clinical nexus, the veteran underwent a VA 
audiological consultation and examination in February 2004.  
The consultation note indicated that the veteran was exposed 
to aircraft noise for about 2 and one-half years.  The 
examiner, the chief of the audiology and speech pathology 
department, stated that it "is likely as not that at least a 
portion of [the veteran's] hearing loss was from noise 
exposure in the service."

The veteran had a VA compensation and pension examination in 
June 2004.  After reviewing the claims folder and collecting 
audiological data, the examiner opined that it is not likely 
that the veteran's hearing loss was precipitated by his 
military noise exposure.  In arriving at this conclusion, the 
examiner pointed out that the veteran's hearing was within 
normal limits upon separation from service.  Despite the 
foregoing, the Board finds that June 2004 VA examiner's 
opinion is not highly probative because the examiner did not 
consider the demonstrated Hensley hearing loss shown in the 
veteran's service medical records.  The examiner also relied 
on the veteran's separation examination, which included only 
a whisper voice test.  The Board does not find the VA 
examiner's reliance on the separation examination that did 
not contain an audiogram to be consistent with the evidence 
of record.  

Based on the foregoing, the Board finds that there has been 
no demonstration by competent clinical evidence that the 
veteran's current bilateral hearing loss disability may be 
dissociated from his in-service hearing loss.  Thus, the 
Board finds that the evidence is at least in equipoise.  
Accordingly, with resolution of doubt in the veteran's favor, 
the evidence supports a grant of service connection for a 
bilateral hearing loss disability.  

II.  Service connection- tinnitus

The veteran asserts that he has tinnitus due to acoustic 
trauma during service.  
The Board acknowledges these statements, but it notes that 
the veteran has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board observes that the veteran's service medical records 
are silent for complaints of, or treatment for, tinnitus.  
Further, there are no medical records indicating that the 
veteran experienced tinnitus within a year of discharge from 
service.  The Board notes that the veteran denied tinnitus at 
the February 2004 VA audiological consultation and at the 
June 2004 VA examination.  The earliest medical documentation 
of tinnitus is the VA examination in November 2004.  
Additionally, there is also no medical evidence relating the 
veteran's current tinnitus to service.  In November 2004, a 
VA medical doctor, after an examination of the veteran and a 
review of the record, diagnosed the veteran with left 
tinnitus, per history.  The VA examiner opined that the 
veteran's tinnitus is less likely than not a result of noise 
exposure sustained while in the military.  The examiner noted 
that the veteran did not complain of tinnitus during or 
immediately thereafter.  The examiner also stated that the 
veteran reported his tinnitus began in the 1980s, which would 
have been many years after service.    

In conclusion, the evidence of record does not show that the 
veteran developed tinnitus during service or for many years 
after service.  The clinical evidence also does not show that 
the veteran's tinnitus is related to service.  Accordingly, 
the preponderance of the evidence is against entitlement to 
service connection for tinnitus.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


